Citation Nr: 1027293	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include bipolar disorder, major depressive disorder, panic 
disorder, dysthymic disorder, and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 
1975.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied the Veteran's petition to 
reopen the previously denied claim for service connection for a 
nervous condition as new and material evidence had not been 
submitted.

In August 2004, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of that 
hearing has been associated with his claims folder.

In July 2006, the Board granted the Veteran's petition to reopen 
the claim for service connection for a psychiatric disability and 
remanded the underlying claim for further development.  The Board 
again remanded the claim for further development in March 2009. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the discussion below encompasses several diagnosed 
psychiatric disabilities. 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

In June 2006, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability clearly and unmistakably 
pre-existed his entry into active service; but the evidence is 
not clear and unmistakable that the disability was not aggravated 
in service.

2.  The Veteran's current psychiatric disability is related to a 
disease or injury in active service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).

In order to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of 
soundness is not rebutted, the claim is treated as an ordinary 
claim for service connection, meaning that if service connection 
is established there is no deduction for any pre-existing portion 
of the disability.  Wagner v. Principi.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 
3.306(a).
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having various psychiatric disabilities.  For example, a 
December 2000 VA mental health psychosocial assessment note and 
an April 2009 VA examination report indicated diagnoses of PTSD 
and bipolar disorder.  Thus, a current psychiatric disability has 
been demonstrated.

The report of the Veteran's November 1973 entrance examination 
indicates that there were no psychiatric abnormalities when 
examined, accepted and enrolled for service.  Although he 
reported a history of nervousness and depression, a psychiatric 
evaluation revealed that his nervous condition was mild and 
appeared to be a "nuisance" as opposed to a "problem".  The 
examiner noted that the Veteran made a favorable impression and 
that there was no significant psychiatric incapacity found.  
Because the Veteran's entrance examination in this case did not 
reveal evidence of a psychiatric disability, he is entitled to 
the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.

The Board must consider whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.  

A November 1973 report of medical history indicates that the 
Veteran reported that he had a history of "nervous trouble" in 
that he a history of nervousness and depression.  Furthermore, he 
has contended on numerous occasions that he has a history of 
behavioral problems which began when he was a child.  The 
Veteran's own account of the pre-service existence of a 
disability does not, by itself, constitute evidence that such 
disability in fact pre-existed service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995); 
38 C.F.R. § 3.304(b)(1).  However, his medical records support a 
conclusion that he had a psychiatric disability prior to service.

A February 1967 mental health evaluation report from Maimonides 
Medical Center (Maimonides) reveals that the Veteran required 
outpatient treatment for emotional problems or impairment and 
that he was diagnosed as having an adjustment reaction to 
adolescence.

A June 1967 mental health intake interview report from Maimonides 
indicates that the Veteran was referred for treatment due to 
behavioral problems at home and school.  His mother reported that 
his problem had been present ever since kindergarten and that he 
did not obey and was uncooperative, defiant, and very 
provocative.  He had been accused of stealing and he had a bad 
school record.  The physician who conducted the evaluation 
concluded that the Veteran was the oldest child from a large 
family and that he had ungratified dependency which took the form 
of acting out impulsive behavior and a lack of self control.

A March 1968 mental health intake interview report from 
Maimonides indicates that the Veteran had behavioral problems at 
school in that he did not always return to the classroom after 
going to the bathroom and was often involved in fights.  Overall, 
he engaged in disruptive and disorderly behavior.  Also, he had 
become difficult to manage at home due to his temper and fights 
with his siblings.  The examiner who conducted the evaluation 
concluded that the Veteran's problems reflected uncertainty and 
adverse conditions at home.

An October 2003 letter from a physician at the VA Extended Care 
Center in St. Albans, NY (VA St. Albans) reveals that the Veteran 
was diagnosed as having, among other things, bipolar affective 
disorder.  The physician opined that the Veteran's psychiatric 
disability preexisted service.

The April 2009 VA examination report reveals that the Veteran 
reported that he first saw a school psychiatrist when he was 
approximately 10 years old, but that he did not seek any 
subsequent mental health treatment until he was discharged from 
service.  The examiner who conducted the examination opined that 
the Veteran reported symptoms consistent with bipolar disorder, 
which dated back to at least his military service, and that his 
depressive symptoms dated back to his childhood.

Based upon the history provided by the Veteran and the findings 
in his medical records, the Board concludes that there is clear 
and unmistakable evidence that the Veteran's psychiatric 
disability existed prior to service.  While the Veteran is not 
competent to opine that his psychiatric disability existed prior 
to service, he is competent to report his symptoms, treatment, 
and history.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 
1337.  The Veteran has reported on various occasions during 
service and after his discharge from service that his psychiatric 
disability, or the symptoms thereof, existed prior to service, 
his medical records and the opinions of mental health 
professionals support this conclusion, and there is no explicit 
evidence to the contrary.  

The remaining question with regard to the presumption of 
soundness is whether the Veteran's psychiatric disability was 
clearly and unmistakably not aggravated by service beyond the 
normal progression of the disease.  See 38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Veteran's service treatment records do not reveal any 
complaints of or treatment for psychiatric symptoms.  His July 
1975 separation examination was normal and an August 1975 mental 
status evaluation report indicates that his mental status was 
normal and that there was no significant mental illness.  

Nevertheless, his service personnel records indicate that he was 
punished under Article 15 of the Uniform Code of Military Justice 
because he failed to report to his appointed place of duty.  He 
was discharged for, among other things, a failure to adjust to 
authority and authoritarian relationships.

The October 2003 letter from the VA physician at VA St. Albans 
and a July 2004 addendum to the letter include opinions that the 
Veteran's preexisting psychiatric disability may have been 
aggravated during military service.  This opinion was based on 
the Veteran's reports and a review of his VA treatment records.

In an August 2004 letter, the Veteran's mother stated that while 
the Veteran was in service she had received telephone calls from 
his sergeant concerning problems with his behavior.  He was 
uncontrollable and it was feared that he was going to have a 
mental breakdown.  He was discharged in order to prevent him from 
being court marshalled and receiving a dishononorable discharge.

During the August 2004 hearing, the Veteran testified that while 
in service he had begun to experience difficulty concentrating 
while performing his military duties and that his behavior became 
erratic.  He experienced constant depression and occasionally had 
periods of mania.  He contended that his psychiatric symptoms 
were aggravated in service due to the structure and discipline 
imposed in service.

The April 2009 VA examination report includes an opinion that the 
Veteran's service likely contributed to his bipolar symptoms.  
This opinion was based on the fact that although his depressive 
symptoms dated back to his childhood, he reported that his manic 
symptoms did not start until service.  Although bipolar disorder 
was thought to have a biological component, several environmental 
stressors throughout his life may have had an influence.  The 
Veteran's depressive symptoms first started when he was 
approximately 10 years old and it appeared that the stress of 
joining the military as a late adolescent could have caused a 
greater severity of the depressive symptoms, as well as the manic 
symptoms.

The clinical psychologist who conducted the April 2009 VA 
examination further reasoned that it was known that high stress 
situations could cause the onset of manic symptoms for someone 
predisposed to bipolar disorder.  The Veteran was asked to 
imagine what his life would have been like if he had not joined 
the military and whether it would have been just as stressful for 
him; however he was unable to answer the question.  Thus, while 
it was not possible to delineate whether his military service 
caused the onset of his bipolar disorder, it was likely ("at 
least as likely as not") that the stress and discipline of 
military service contributed to his bipolar symptoms.  

In an October 2009 addendum to the April 2009 VA examination 
report, the examiner who conducted the VA examination opined that 
based upon a review of the Veteran's claims folder and the April 
2009 VA examination report it was clear that the Veteran suffered 
from a mental disorder based on his childhood abuse, but that it 
was impossible to determine from the claims file or the Veteran 
whether the bipolar disorder was exacerbated by service or by the 
natural course of the disease.  This opinion was based on the 
fact that the Veteran was asked several pointed questions to 
determine how the military may have aggravated his bipolar 
disorder, but that he was vague in all of his answers.  The 
examiner noted that the Veteran's main stress appeared to be 
related to childhood abuse.

The examiner who conducted the April 2009 VA examination 
explained the reasons for his opinions and they are consistent 
with the evidence of record.  Therefore, these opinions are 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The evidence indicates that the Veteran's pre-existing 
psychiatric disability was aggravated during service.  Hence, the 
evidence is not clear and unmistakable that there was no 
aggravation.  As such, the presumption of soundness is not 
rebutted.

Turning to the elements of a service connection claim, the 
evidence indicates a current diagnosis of a psychiatric 
disability.  The Veteran's service personnel records and 
statements by the Veteran and his mother reveal in-service 
behavioral problems and the Veteran's post-service treatment 
records document a continuity of psychiatric symptomatology since 
service and a medical opinion linking the Veteran's psychiatric 
disability to service.  Given this evidence and resolving 
reasonable doubt in favor of the Veteran, service connection for 
a psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a psychiatric disability is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


